Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-1946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

   Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability
   company with its principal place of business in Colorado
   and with three members, who citizens of Colorado and/or
   citizens of North Carolina;
   VAIL RESORTS, INC., a Delaware corporation with
   its principal place of business in Colorado;
   THE VAIL CORPORATION, a Colorado corporation
   with its principal place of business in Colorado; and
   VAIL RESORTS MANAGEMENT COMPANY, a
   Colorado corporation with its principal place of business in
   Colorado,

   Defendants.


    PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION TO STRIKE EXHIBITS TO
        BONSAI’S RULE 12(b)(6) MOTION TO DISMISS OR, ALTERNATIVELY,
            MOTION TO CONVERT BONSAI’S MOTION TO DISMISS TO
                     MOTION FOR SUMMARY JUDGMENT


           Bonsai’s opposition to Plaintiff’s motion to strike is without merit, Plaintiff’s motion

   should be granted, and the Court should strike the Exhibits to Bonsai’s motion to dismiss [Doc.

   #61-1 through 61-5]. In improperly seeking a quick dismissal of Plaintiff’s entire case based on an

   unenforceable liability waiver and other documents not properly before the Court, Bonsai seeks to

   avoid the procedural rules governing Rules 12(b)(6) motions, arguing the Court should consider

   documents that are not referenced in Plaintiff’s Complaint, not central to her claims, and not

   indisputably authentic. This invitation to error should be declined by the Court.
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 2 of 11




            The Court can avoid these issues by accepting Plaintiff’s proposed Second Amended

   Complaint for filing. While Bonsai initially opposed Plaintiff’s motion to amend (a motion it has

   since confessed),1 acceptance of Plaintiff’s Second Amended Complaint for filing will moot

   Bonsai’s motion to dismiss – thus mooting Bonsai’s motion to dismiss as well. Moreover, even if

   the Court reaches the merits of the motion to strike, Bonsai’s arguments based on a single narrow

   exception to the rule barring consideration of matters outside the pleadings misstate the governing

   law and ignore the circumstances showing that exception does not apply here.

            In fact, Bonsai’s waiver defense is without merit and its liability waiver is void and

   unenforceable in this case involving claims of strict liability and injuries caused by gross

   negligence. Substantial discovery on hotly disputed issues bearing on Bonsai’s fact-intensive

   waiver defense remains outstanding. Conversion to a motion for summary judgment is

   unwarranted here unless the Court decides to afford the parties sufficient time to complete the

   substantial remaining discovery germane to the waiver issue – including Bonsai’s strict liability

   and gross negligence in causing Plaintiff’s injuries. Under these circumstances, the best course

   would be for the Court to simply strike Bonsai’s exhibits, and Plaintiff’s motion should be granted.

                                             ARGUMENT

       I.        Plaintiff’s Motion to Strike Will Be Mooted by Acceptance of Her Second
                 Amended Complaint For Filing.

            1.      “Generally, when an amended complaint is filed, the previous complaint is wiped

   out and the operative complaint is the most recently filed version.” Calvert v. Siemen Water Tech.

   Corp., 2010 WL 724380, *2 (D. Colo. Mar. 2, 2010) (citations omitted).



   1
    Bonsai did not file a response to Plaintiff’s motion to amend or seek additional time prior to its
   deadline of December 3, 2019 and appears to have confessed the motion. Accord Carman v.
   Affiliated Credits Servs., 2010 WL 3075492, *2 (D. Colo. Aug. 4, 2010).
                                                    2
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 3 of 11




             2.      A pending Rule 12(b)(6) motion is mooted by the filing of the amended complaint.

   “Because the original complaint has been superseded and nullified, there is no longer a live dispute

   about the propriety or merit of the claims asserted therein; therefore, any motion to dismiss such

   claims is moot.” Scott v. Buckner Co., 388 F.Supp.3d 1320, 1324 (D. Colo. 2019)

             3.      While Bonsai argues that its Exhibit A, one of multiple versions of the Vail-Bonsai

   Design and Build Agreement produced by Defendants in this case,2 may be properly considered

   on its Rule 12(b)(6) motion because the document is quoted in Plaintiff’s Second Amended

   Complaint, this misses the point. When the Court accepts the Second Amended Complaint for

   filing, Bonsai’s Rule 12(b)(6) motion will be rendered moot – thus mooting the motion to strike

   Bonsai’s exhibits. The Court can resolve Plaintiff’s motion simply by accepting her Second

   Amended Complaint for filing, consistent with the liberal policy of amendment under Rule 15(a).

       II.        If the Court Reaches the Merits of Plaintiff’s Motion to Strike, It Should Strike
                  Exhibits A, B, and C to Bonsai’s Rule 12(b)(6) Motion Because Those Exhibits are
                  Not Referred to in Plaintiff’s Complaint, Not Central to Her Claims, and Not
                  Indisputably Authentic.

             4.      Bonsai concedes that the Court can only consider Exhibits A, B, and C to its Rule

   12(b)(6) motion if these documents are 1) referred to in Plaintiff’s Complaint; 2) central to

   Plaintiff’s claims; and 3) indisputably authentic. See Gee v. Pacheco, 627 F.3d 1178, 1186 (10th

   Cir. 2010). Because Bonsai cannot meet these three requirements, Plaintiff’s motion should be

   granted in the event it is not mooted by acceptance of the Second Amended Complaint for filing.

             5.      Exhibits A, B, and C Not Referred to in Plaintiff’s Complaint. Review of

   Plaintiff’s Complaint shows no references to the Design-Build Agreement between Bonsai and



   2
     This issue is discussed in Plaintiff’s December 24, 2019 Reply in support of motion to Strike
   Exhibits to Vail’s Motion to Dismiss and Exhibits 2 through 4 to that filing [Doc. #106, at ¶ 10;
   see also Doc. #106-2 through 106-6], incorporated by reference herein. Fed. R. Civ. P. 10(c).
                                                  3
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 4 of 11




   Vail (Bonsai’s Exhibit A), or to any liability waiver (Bonsai’s Exhibit B), or to any Zip Stop

   manual (Bonsai’s Exhibit C). [See generally Doc. #9]. Bonsai simply ignores the “referenced in”

   requirement, clearly set forth in the case law cited in its own brief. See Gee, supra; see also GFF

   Corp. v. Assoc. Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).3 Bonsai’s exhibits

   cannot be considered on its Rule 12(b)(6) motion because they are not referenced in the complaint.

          6.      Exhibits A, B, and C Not “Central to” Plaintiff’s Claims. The Court can only

   consider matters outside the pleadings on a Rule 12(b)(6) motion if they are also “central to the

   plaintiff’s claim …” GFF Corp., supra (emphasis added); see also Gee, supra, 627 F.3d at 1186.

   In an attempt at linguistic sleight of hand, Bonsai contends that the Court should consider its

   exhibits because they are central to “the case,” but this is a critical misstatement of the law.

          7.      Notwithstanding Bonsai’s bald contentions that its exhibits are central to “the case,”

   none of those exhibits are central to Plaintiff’s claims. The version of the Design and Build

   agreement attached as Bonsai’s Exhibit A is not referenced anywhere in Plaintiff’s operative

   complaint. Nor is Plaintiff asserting any claims against Bonsai (or Vail) based on contractual

   agreements between the Defendants. [See Doc. #9].

          8.      Exhibit B, a liability waiver, is also not central to Plaintiff’s claims. None of

   Plaintiff’s claims are based on a liability waiver, her Complaint does not reference or rely on such

   a waiver, and she “need not anticipate in the complaint an affirmative defense that may be raised

   by the defendant,” like waiver. Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir.

   2018); see also Fed. R. Civ. P. 8(c)(1) (“waiver” an “affirmative defense”). Any waiver would, at



   3
     “Notwithstanding these general principles, if a plaintiff does not incorporate by reference or
   attach a document to its complaint, but the document is referred to in the complaint and is central
   to the plaintiff's claim, a defendant may submit an indisputably authentic copy to the court to be
   considered on a motion to dismiss.” GFF Corp., supra (emphasis added).
                                                   4
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 5 of 11




   best, provide some basis for a disputed affirmative defense on which Bonsai, not Plaintiff, would

   bear the burden of proof. See, e.g., Squires ex rel. Squires v. Goodwin, 829 F.Supp.2d 1062, 1067

   (D. Colo. 2011) (“Because waiver is an affirmative defense, the Defendant has the burden to prove

   waiver.”). This case is thus nothing like GFF Corp., supra, which Bonsai cites, where the Court

   properly considered the plaintiff’s letter purchase bid in granting the defendant’s Rule 12(b)(6)

   motion to dismiss the plaintiff’s breach of contract claim – because the plaintiff’s claim was based

   on exactly that document. See GFF Corp., supra, 130 F.3d at 1383-84. Bonsai can plead and prove

   a waiver defense if it chooses but should not be heard to argue that its burden to prove that

   affirmative defense should be shifted to Plaintiff, especially in the context of a fact-intensive Rule

   12(b)(6) motion filed before substantial discovery on waiver-related issues can be completed.

   Bonsai fails to cite a single case where a Court has held otherwise.

          9.      Plaintiff is not seeking delay for delay’s sake by “pushing review of the waiver to

   some future date,” as Bonsai contends. Because Bonsai bears the burden of proof on its affirmative

   defense of waiver, “it is generally Defendant’s burden to plead the waiver defense in its answer

   rather than raising it in a motion to dismiss.” Statebridge Co., LLC v. Martin-Powell, LLC, 2019

   WL 2866692, *5 (D. Colo. July 3, 2019) (citations omitted).

          10.     Moreover, Bonsai concedes that “exculpatory agreements” are void, unenforceable,

   and “not a bar to civil liability for gross negligence,” Hamill v. Cheley Colo. Camps, 262 P.3d 945

   (Colo. App. 2011), “regardless of the circumstances or intent of the parties.” Boles v. Sun Ergoline,

   Inc., 223 P.3d 724, 726 (Colo. 2010).4 Similarly, “an agreement releasing a manufacturer from


   4
     See Bonsai’s Motion to Dismiss [Doc. #61], at 5; accord Boles, supra, 223 P.3d at 726-28
   (liability waivers void and unenforceable as a matter of law as to strict liability and gross
   negligence claims); Schlumbrecht-Muniz v. Steamboat Ski & Resort Corp., 132 F.Supp.3d 1310,
   1314-16 (D. Colo. 2015) (Steamboat’s ski waiver unenforceable); Rowan v. Vail Holdings, Inc.,
   31 F.Supp.2d 889, 888-90 (Colo. 1998) (Vail’s ski waiver unenforceable); Stone v. Lifetime
                                                 5
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 6 of 11




   strict products liability for personal injury … necessarily violates the public policy of this

   jurisdiction and is void.” Boles, supra, 223 P.3d at 727-28. Given the significant factual disputes

   as to Bonsai’s strict liability for injuries caused by its defective braking equipment, as well as its

   (and Vail’s) gross negligence in causing Plaintiff’s injuries, resolution of its waiver defense would

   be improper under Rule 12(b)(6).

          11.     Bonsai’s contentions as to discovery are misleading and incomplete. Bonsai filed

   its motion to dismiss on October 28, 2019 – before it produced the vast majority of the discovery

   documents referenced in its response brief.5 It withheld critical documents until after Plaintiff’s

   December 2, 2019 deadline to respond to its motion to dismiss – thus depriving Plaintiff of

   opportunity to rely on those documents in responding to Bonsai’s case-dispositive motion.6 While

   the allegations in Plaintiff’s operative Complaint and proposed Second Amended Complaint are

   more than sufficient to survive Bonsai’s Rule 12(b)(6) motion, the fact remains that Bonsai is

   continuing to slow-roll production of discovery documents Plaintiff requested on October 7, 2019

   – nearly three months ago – and is refusing to produce certain responsive documents altogether,


   Fitness, Inc., 2016 COA 189M, ¶¶ 21-35 (fitness club’s recreational waiver unenforceable);
   accord Anderson v. Vail Corp., 251 P.3d 1125, 1129-30 (Colo. App. 2010) (declining to reach
   issue of whether Vail’s ski waiver ambiguous where Vail “conceded in its brief … and in oral
   argument” that waiver not intended “to contract away its statutory duties”) (emphasis in original).
   5
     While the number of pages produced in discovery is less significant than the contents of
   documents produced (or not produced), Plaintiff clarifies that Bonsai produced approximately
   three hundred and forty pages of documents on November 6, 2019; over two thousand pages of
   documents on November 26, 2019; nearly six thousand five hundred pages of documents on
   December 6, 2019; and another nearly eleven hundred pages of documents on December 30, 2019.
   6
     Contrary to Bonsai’s assertion, Plaintiff’s counsel’s review of the nearly ten thousand pages of
   documents Bonsai produced between November 6 and December 6, as well as over 1,000
   additional pages just produced a few days ago, remains ongoing. Plaintiff anticipates further
   amendments to her Complaint upon completion of this document review and depositions of Vail
   and Bonsai representatives and relevant factual witnesses concerning various matters set forth in
   those documents, such as design of the braking systems on the Game Creek zip-line course, safety
   testing on those systems, and operations and modifications of the course leading up to the date of
   Plaintiff’s accident and thereafter. Accord Fed. R. Civ. P. 15(a)(2).
                                                    6
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 7 of 11




   such as documents pertaining to other similar incidents where consumers were injured on its high-

   speed zip-line courses and courses utilizing its custom braking systems and equipment. Plaintiff is

   not contending that she needs to conduct “unspecified” discovery, and Bonsai should be required

   to provide requested discovery directly relevant to strict liability and gross negligence issues

   before seeking case-dispositive relief on the basis of a liability waiver that cannot be enforced

   under the facts of this case.7

           12.     Exhibit C, a document identified by Bonsai as “a copy of the manual for Head

   Rush’s zipSTOP Brake Assembly system,” is also not central to Plaintiff’s claims. Gee, supra.

   Plaintiff’s strict liability allegations against Bonsai are set forth at length in her operative

   Complaint. Nowhere do these allegations refer to or rely on Bonsai’s Exhibit C. [See Doc. #9].

   While Bonsai contends that Exhibit C “clearly” shows it is not the manufacturer of the defective

   braking system equipment that failed and caused her injuries, this bald, non-evidential assertion is

   irrelevant because the allegations in Plaintiff’s Complaint state otherwise. [See generally id.; see

   also Doc. #97-1].

           13.     Exhibits A, B, and C Not Indisputably Authentic. Bonsai’s contentions that there

   is no dispute as to the authenticity of its exhibits is also overstated. With respect to Exhibit A, for

   example, Vail and Bonsai have produced multiple different versions of the Design and Build

   Agreement.8 Plaintiff is not in a position to “admit” the authenticity of Exhibit A because she has

   yet to be provided with discovery on this issue by either Bonsai or Vail – and because significant

   questions exist as to whether Exhibit A is really a complete, authentic copy of its Design and Build



   7
     See Plaintiff’s December 24, 2019 Reply in support of motion to Strike Exhibits to Vail’s Motion
   to Dismiss [Doc. #106, at ¶¶ 14-16], incorporated by reference herein. Fed. R. Civ. P. 10(c).
   8
     See Doc. #106, at ¶ 10, Doc. #106-2 through 106-6, incorporated by reference herein. Fed. R.
   Civ. P. 10(c).
                                                   7
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 8 of 11




   agreement with Vail. Given Defendants disagree as to what documents comprise the Design and

   Build Agreement, it is inaccurate for Bonsai to contend that its Exhibit A is indisputably authentic.

                14.      The authenticity of Exhibit B is also not established. Plaintiff does not know who

   created this Exhibit (which appears to have several different sets of handwriting on it); or when

   the document was created; or any details of chain of custody of the document since its creation; or

   whether or what changes were made to the document following its creation. Plaintiff has not yet

   been able to depose Vail representatives who might possess such knowledge and is not otherwise

   in possession of facts establishing the authenticity of Exhibit B.9

                15.      The same is true of Exhibit C. Plaintiff has not been provided with any discovery

   establishing the authenticity of Exhibit C, which appears to be a third-party document, or even any

   information showing that the zip-line equipment referenced in this document is the same zip-line

   equipment in use at Vail on the date of her accident. Bonsai has not produced any discovery

   establishing these facts, or any other facts showing that Plaintiff’s accident resulted solely from

   defects with third-party equipment. [Contra Doc. #97-1, at ¶¶ 51, 104-120, 131-140, 235-240].

   The authenticity of Exhibits A, B, and C is an open question, making consideration of these

   exhibits improper.

         III.         Judicial Notice of Bonsai’s Exhibit D is Irrelevant on Its Rule 12(b)(6) Motion.

                16.      Exhibit D is submitted in support of Bonsai’s argument that Plaintiff’s case should

   be dismissed because it obtained a license from the State of Colorado for Vail to operate the Game

   Creek zip-line course. See Bonsai’s Motion to Dismiss [Doc. #61], at 10. But Colorado law is clear

   that alleged regulatory compliance “does not conclusively establish” that a product “was not

   defective.” Blueflame Gas, Inc. v. Van Hoose, 679 P.2d 579, 591 (Colo. 1984). The rebuttable


   9
       See Doc. #106, at ¶ 7, Doc. #106-1, incorporated by reference herein. Fed. R. Civ. P. 10(c).
                                                     8
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 9 of 11




   presumption Bonsai seeks to raise with Exhibit D is “by no means … conclusive on the issue of

   defect.” Id. at 592. Bonsai, not Plaintiff, bears the burden of persuasion on this presumption and

   Plaintiff is not required to affirmatively plead that Bonsai’s defective braking system did not

   comply with a regulation in order to state a cognizable strict liability claim. Accord Fed. R. Evid.

   301; Fernandez, supra; Blueflame Gas, supra, 679 P.2d at 591-92.10 Judicial notice of Exhibit D

   is simply irrelevant to resolution of Bonsai’s Rule 12(b)(6) motion.

        IV.         The Court Should Not Convert Bonsai’s Motion to a Summary Judgment Motion
                    Unless It Grants the Parties Sufficient Time to Complete Discovery Necessary on
                    the Disputed Factual Issues Underlying Bonsai’s Waiver Defense.

              17.      Where the movant on a Rule 12(b)(6) motion attaches documents to the motion,

   this Court “has discretion in deciding whether to convert a motion to dismiss into a motion for

   summary judgment by accepting or rejecting the documents.” Hampton v. Root9b Technologies,

   Inc., 2016 WL 7868823, *2 (D. Colo, Aug, 3, 2016). “The mere fact that Defendant[] provided

   documents to this Court does not require the Court to rely on those documents.” Id. While Bonsai

   could easily have filed an Early Motion for Summary Judgment on its waiver defense,11 it elected

   not to do so – likely because it knows the defense lacks merit given its strict liability and gross

   negligence, as to which any waiver would be void and unenforceable as a matter of law.

              18.      Under the circumstances, where Bonsai’s gambit for a quick Rule 12(b)(6)

   dismissal prior to substantial discovery is devoid of legal and factual merit, Plaintiff respectfully

   submits that the most appropriate course would be for the Court to simply strike Bonsai’s Exhibits



   10
      “Because the focus in a strict liability claim is on the product itself, and not on the degree of
   care employed by the seller or distributor of the product … a product may be in a defective
   condition unreasonably dangerous to the user or consumer notwithstanding the supplier’s
   compliance with a safety regulation related to that product.” Id.
   11
      Accord Practice Standards for Civil and Criminal Matters Before William J. Martinez, United
   States District Judge (hereinafter “Practice Standards”), at 5, § III(D)(2); Fed. R. Civ. P. 56(b).
                                                     9
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 10 of 11




    and forego conversion to a Rule 56 motion. Conversion at this early stage12 is not likely to

    “significantly reduc[e] the claims or issues in the case or the amount of discovery required” or

    “materially affect[] the settlement calculus.” Practice Standards, § III(D)(2).

            19.     While the most appropriate course would be for the Court to strike Bonsai’s

    Exhibits, Plaintiff would respectfully – and conditionally – request the Court convert the motion

    to a Rule 56 motion for summary judgment only if the Court is not prepared to grant her Motion

    to Strike, and only if the Court also affords the parties sufficient time to complete discovery on

    myriad factual issues relevant to Bonsai’s waiver defense, including facts bearing on Bonsai’s

    strict liability, both Defendants’ gross negligence, and Vail’s willful and wanton conduct in

    causing Plaintiff’s injuries.13

            WHEREFORE, Plaintiff, Lisa Cowles, respectfully requests this Court GRANT her

    Motion to Strike Exhibits to Bonsai’s Rule 12(b)(6) Motion to Dismiss or, Alternatively, to

    Convert Bonsai’s Motion to Dismiss to Motion for Summary Judgment, and grant her such other

    and further relief as the Court deems just.

            Respectfully submitted this 2nd day of January, 2020.


                                                          THE KOMYATTE LAW FIRM LLC

                                                          By:
                                                                  /s/ Paul J. Komyatte
                                                                  Paul J. Komyatte (No. 22750)
                                                                  David P. Mason (No. 41333)
                                                                  The Komyatte Law Firm, LLC
                                                                  1536 Cole Blvd., Ste. 300
                                                                  Lakewood, CO 80401
                                                                  Attorneys for Plaintiff


    12
       Under the Scheduling Order, the discovery deadline is July 31, 2020 and the dispositive motion
    deadline is October 31, 2010. [See Doc. #60, 62, at 17-18].
    13
       See also Doc. #106, at ¶¶ 11-17.
                                                   10
Case 1:19-cv-01946-WJM-MEH Document 117 Filed 01/02/20 USDC Colorado Page 11 of 11




                                      CERTIFICATE OF SERVICE

            I hereby certify that on this 2nd day of January, 2020, a true and accurate copy of the foregoing
    was filed with the Court and served upon all counsel of record via the Court’s CM/ECF system:


                                                            THE KOMYATTE LAW FIRM LLC

                                                            s/ David P. Mason
                                                            David P. Mason, Esq.




                                                       11
